DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   VERNA DOREEN SCOTT, by and through WENTWORTH A. INCE,
                     Attorney-in-Fact,
                        Appellant,

                                     v.

   TAMARAC REHABILITATION & HEALTH CENTER, INC., HBA
  MANAGEMENT, INC., MILLENNIUM HEALTH SYSTEMS, LLC, and
                    NICOLA CHANDLER,
                         Appellees.

                               No. 4D21-3596

                               [June 23, 2022]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
CACE19-025495.

   Lisa M. Tanaka of Wilkes & Associates, P.A., Tampa, for appellant.

   Adam G. Rabinowitz and Yale I. Markus of Moore Rabinowitz Law,
Plantation, for appellees.

PER CURIAM.

   Affirmed.

GERBER, FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.